Exhibit 10.5 ***Text Omitted and Filed Separately with the Securities and Exchange Commission Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 MASTER ivd collaboration AGREEMENT THIS MASTER IVD COLLABORATION AGREEMENT (this “Agreement”) is made as of April 6, 2016 (the “Signing Date”) by and between Foundation Medicine, Inc., a Delaware Corporation, with a principal place of business at 150 Second Street, Cambridge, MA 02141 (“FMI”) and F. Hoffmann-La Roche Ltd, with a principal place of business at Grenzacherstrasse 124, 4070 Basel, Switzerland and Roche Molecular Systems, Inc., a Delaware corporation with a principal place of business at 4300 Hacienda Drive, Pleasanton, California 94588 (F. Hoffmann-La Roche Ltd and Roche Molecular Systems, Inc., considered together, “Roche”), wherein FMI and Roche are each a “Party” and, collectively “Parties”. WHEREAS, Roche is, among other things, a diagnostics company with expertise and capability in researching, developing, manufacturing and marketing in the field of in vitro diagnostics (“IVD”) and FMI has expertise in developing platforms for use in genomic testing; WHEREAS, Roche Holdings, Inc. (“Roche Holdings”) (an Affiliate (as defined below) of Roche and FMI are parties to that certain Transaction Agreement dated as of January 11, 2015 (the “Transaction Agreement”) pursuant to which Roche Holdings agreed to acquire a majority ownership interest in FMI, and, in connection therewith, FMI and certain Affiliates of Roche Holdings entered into certain Transaction Documents (as defined in the Transaction Agreement), pursuant to which they agreed to collaborate on certain matters in the field of molecular information in oncology; WHEREAS, in connection with the foregoing, and concurrently with the execution of the Transaction Agreement, Roche and FMI entered into that certain Binding Term Sheet for an In Vitro Diagnostics Collaboration (the “IVD Binding Term Sheet”), pursuant to which Roche and FMI agreed to establish a framework for a collaboration (the “IVD Collaboration”) in the IVD field between Roche and/or its Affiliates on the one hand, and FMI on the other hand, to develop, manufacture, distribute and commercialize IVD Kit Products (as defined below); and WHEREAS, the Parties wish to enter into this Agreement to supersede the IVD Binding Term Sheet and memorialize additional detail with respect to the terms and conditions set forth therein as well as additional terms and conditions related to the Parties’ IVD Collaboration.
